Title: From Benjamin Franklin to Arthur Lee, 11 December 1777
From: Franklin, Benjamin
To: Lee, Arthur


Thursday Dec. 11. 77
Mr. Franklin’s Compliments to Mr. A. Lee; sends him two Papers containing Facts relating to the Treatment of Prisoners; and begs to be excus’d waiting on him to day at dinner, as he shall be necessarily employ’d at home in preparing Dispatches for England, otherwise the Gentleman cannot set out this Evening nor to-morrow if they are not ready to day, as we shall all be out of town.
 
Addressed: Hon. Arthur Lee Esqr
Notations in different hands: 1777 / B. Franklin to A Lee Dec 11th ’77 / Decr. 11. 1777
